Cartwright, J., Dunn, C. J., and Hand, J., dissenting: The plaintiff in error assigned errors upon the record in the Appellate Court, one of which was that the damages were excessive. The defendant in error confessed the error so assigned to the extent of $3500 and entered a remittitur for that amount. The plaintiff in error alleged that there still remained prejudicial error in the record and prayed for a rehearing, which was allowed, but on the rehearing the Appellate Court increased its judgment by the amount which had been remitted. In our opinion this was error. After the remittitur, by which the judgment was reduced to $6500, we do not think that the court could, on the consideration of alleged remaining errors, raise the judgment to $10,000, and we do not regard any rule governing a second trial of issues of fact as applicable to this case.